Citation Nr: 0407138	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-21 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder claimed as abdominal pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel 


INTRODUCTION

The veteran had active military service from August 1967 to 
March 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1 (hereafter Manual M21-
1), Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did provide the appellant with a development letter 
consistent with the notice requirements of the VCAA on the 
issues on appeal, as clarified by Quartuccio, supra.  
However, additional development is needed to insure the Board 
has a record that will support an informed decision.

Regarding service connection for a gastrointestinal disorder, 
the Board observes that the VA general medical examiner in 
March 2002 provided the diagnostic impression of chronic 
abdominal pain, diarrhea, question irritable bowel syndrome 
(IBS).  There was no statement as to whether there was a 
relationship between the disorder, if present, and the 
veteran's military service.  The veteran's testimony adds to 
the evidence of ongoing gastrointestinal manifestations.  In 
any event, the veteran has established persistent or 
recurrent manifestations of a chronic gastrointestinal 
disorder, "probable" IBS, and has identified events in 
military service to which the chronic disorder could be 
associated.  Further, the examination of record does not 
provide sufficient medical evidence to decide the claim.  
Therefore, a medical examination and/or opinion are necessary 
before the Board proceeds to a decision on the merits.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 
38 C.F.R. § 3.159(c)(4)(2003). 

As for service connection for PTSD based upon personal 
assault during confinement, the veteran's personnel records 
were obtained and referred to the RO.  However it appears 
that the VA examiner in March 2002 relied solely on the 
information the veteran provided to him.  The statement of 
the case in May 2003 noted the current version of 38 C.F.R. 
§ 3.304(f) that summarizes the necessary VA development 
actions in such claims.  From a review of the record, it does 
not appear that the RO followed the development guidelines 
referred to in the regulation.  For example the January 2002 
development letter did not address PTSD and the VCAA-specific 
development letter in September 2002 did not address personal 
assault.  See Manual M21-1, Part III, para 5.14d directing 
development in PTSD claims based on personal assault."

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The Board observes that the hearing 
testimony and the initial psychiatric examination report 
refer to a psychiatric hospitalization in 1982 and more 
recent VA treatment that would seem relevant but are not a 
part of the record.

Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should arrange for a VA 
gastrointestinal examination of the 
veteran by a specialist in 
gastrointestinal diseases or other 
available appropriate medical specialist, 
other than the examiner who participated 
in the March 2002 examination, including 
on a fee basis if necessary, for the 
purpose of ascertaining the current 
nature, extent of severity and etiology 
of IBS if present or any other 
gastrointestinal disability found.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  The examiner shall address 
the following question:

Does the veteran have IBS or any other 
chronic gastrointestinal disability 
related to his gastrointestinal 
complaints noted in service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The VBA AMC should complete any 
additional development necessary to 
comply with the current development 
guidelines set forth in Manual M21-1, in 
particular Part III, para. 5.14d in the 
manner suggested therein for claims such 
as the veteran's including obtaining all 
records identified that relate to 
treatment for psychiatric disability at 
any time and ultimately determine what, 
if any, stressor(s) is (are) present.  

Following the above, the VBA AMC should 
schedule the veteran for a VA psychiatric 
examination to determine whether the 
veteran has PTSD that is related to an 
inservice stressor.  The examiner should 
conduct the examination with 
consideration of the current criteria for 
PTSD, in particular the criteria for such 
claims based on personal assault.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify the 
stressor(s) that caused the disorder and 
the evidence relied on to establish the 
existence of the stressor(s).  

The examiner must also comment explicitly 
upon whether there is a link between any 
inservice stressor or stressors 
identified by VA and current symptoms and 
the significance of alternative source 
information including his personnel 
records in formulating the requested 
opinion.  

The examiner should also comment on the 
significance, if any, of the experiences 
reported to have occurred in service to 
any current psychiatric disability found 
to be present.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  

The entire claims folder and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

The examiner should annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All necessary special 
studies or tests should be accomplished.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107 are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of service 
connection for PTSD a chronic 
gastrointestinal disability.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA 
AMC; however, the veteran is hereby advised that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims for 
service connection.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



